DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 11/10/2020. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,018,046 to Nomura et al. (Nomura) in view of US Patent Application Publication 2012/0183411 to Haller (Haller).
In Reference to Claim 1
Nomura discloses a control stage (high pressure stage, see col 4, ll 25-30) for a steam turbine (10, figure 1), comprising: a plurality of guide blades (52): and a plurality of runner blades (40). 

Haller is also related to a steam turbine (see paragraph [0002]) with plurality of guide blades (23, figure 1) and plurality of runner blades (12, figure 1), as the claimed invention, and teaches the plurality of blades (23, but shaping of such blade being applicable moving blades such as 12, see paragraph [0059]) defining a ratio of a pitch to a width of about 0.7 to about 1.1 (the ratio as calculated from left to right of TABLE 1 of 0.75, 0.89, and 0.90, as rounded, which falls within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profiles of each of the plurality of runner blades of Nomura to have a shape with consequent ratio of a pitch to a width as taught by Haller, so as to reduce blade profile losses along the span of each runner blade of Nomura, as taught by Haller (see paragraph [0057] and [0059] of Haller).
In Reference to Claim 3
Nomura, as modified by Haller, discloses the control stage of claim 1, wherein each runner blade of the plurality of runner blades (40 of Nomura as modified) comprises a back surface deflection angle of about 28 degrees to about 38 degrees (30 degrees, as further taught by Haller in paragraph [0027], and within the claimed range) and so as to also provide reduction in blade profile losses (see paragraph [0026] of Haller).
In Reference to Claim 5
Nomura, as modified by Haller, discloses the control stage of claim 1, wherein a trailing edge of a first guide blade of the plurality of guide blades (right edge of 52, figure 
In Reference to Claim 10
Nomura, as modified by Haller, discloses the control stage of claim 1, further comprising a platform (42a, figures 2 and 3, Nomura) and wherein one of the plurality of runner blades (40b, as a subset of blades 40, Nomura) is positioned on the platform.
In Reference to Claim 11
Nomura, as modified by Haller, discloses the control stage of claim 1, wherein each of the plurality of runner blades (40b, as a subset of blades 40, Nomura) comprises a root (lower portion of 40b, Nomura), a main portion (middle portion of 40b, Nomura), and a tip (top portion of 40b, Nomura).
In Reference to Claim 16
Nomura discloses a control stage (high pressure stage, see col 4, ll 25-30) for a steam turbine (10, figure 1), comprising: 
a plurality of guide blades (52); 
a plurality of runner blades (40); and 
a plurality of platforms (42a, figures 2 and 3); 
one of the plurality of runner blades (40b, as a subset of 40) is mounted on each of the plurality of platforms (see figures 2 and 3).
Nomura does not teach the plurality of runner blades comprising a ratio of a pitch to a width of about 0.7 to about 1.1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profiles of each of the plurality of runner blades of Nomura to have a shape with consequent ratio of a pitch to a width as taught by Haller, so as to reduce blade profile losses along the span of each runner blade of Nomura, as taught by Haller (see paragraph [0057] and [0059] of Haller).
In Reference to Claim 17
Nomura, as modified by Haller, discloses the control stage of claim 16, wherein each runner blade of the plurality of runner blades (40 of Nomura as modified) comprises a back surface deflection angle of about 28 degrees to about 38 degrees (30 degrees, as further taught by Haller in paragraph [0027], and within the claimed range) and so as to also provide reduction in blade profile losses (see paragraph [0026] of Haller).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,018,046 to Nomura et al. (Nomura) in view of US Patent Application Publication 2012/0183411 to Haller (Haller) as applied to claims 1 and 3 above, and further in view of Optimization of Ranges.
In Reference to Claim 2
Nomura, as modified by Haller, discloses the control stage of claim 1, except explicitly, wherein the ratio of the pitch to the width is about 0.94.
Regarding the claimed limitations “wherein the ratio of the pitch to the width is about 0.94”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as pitch and width dimensions contributing to the reduction profile losses, see paragraph [0035], [0025], and [0057] of Haller), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura, as modified by Haller, such that the ratio of the pitch to the width is about 0.94 because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 4
Nomura, as modified by Haller, discloses the control stage of claim 3, except explicitly, wherein the back surface deflection angle comprises about 33.6 degrees.
Regarding the claimed limitations “wherein the back surface deflection angle comprises about 33.6 degrees”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as a range of angles as taught by Haller in paragraph [0027]), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of .

Claims 6-7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,018,046 to Nomura et al. (Nomura) in view of US Patent Application Publication 2012/0183411 to Haller (Haller) as applied to claim 5 above, and further in view of US Patent Application Publication 2014/0190011 to Tanaka et al. (Tanaka) and in view of Optimization of Ranges.
In Reference to Claim 6
Nomura, as modified by Haller, discloses the control stage of claim 5, except, wherein the interspace axial gap comprises between about 20% to 30% of the width of the first runner blade.
Tanaka is also related to a steam turbine (see paragraph [0001]) with plurality of guide blades (N, figure 2) and plurality of runner blades (B, figure 1), as the claimed invention, and teaches that an interspace axial gap (d) can be determined from various aspects of the turbine such as blade shape and forces acting on the blade (see paragraph [0040], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interspace axial gap of Nomura to be determined and within a specific value as taught by Tanaka, so as to reduce unsteady 
Nomura, as modified by Haller and Tanaka, does not teach the interspace axial gap comprises between about 20% to 30% of the width of the first runner blade.
Regarding the claimed limitations “the interspace axial gap comprises between about 20% to 30% of the width of the first runner blade”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (optimizing of such a gap as taught by Tanaka), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura, as modified by Haller and Tanaka, such that the interspace axial gap comprises between about 20% to 30% of the width of the first runner blade because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 7
Nomura, as modified by Haller and Tanaka, discloses the control stage of claim 6, except, wherein the interspace axial gap comprises about 25% of the width of the first runner blade.
Regarding the claimed limitations “the interspace axial gap comprises about 25% of the width of the first runner blade”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (optimizing of such a gap as taught by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura, as modified by Haller, such that the interspace axial gap comprises about 25% of the width of the first runner blade because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 18
Nomura, as modified by Haller, discloses the control stage of claim 16, wherein a trailing edge of a first guide blade of the plurality of guide blades (right edge of 52, figure 1) and an adjacent leading edge of a first runner blade of the plurality of runner blades (left edge of 40, figure 1) comprises an interspace axial gap therebetween (as seen between 52 and 40, figure 1). 
Nomura, as modified by Haller, does not teach wherein the interspace axial gap comprises between about 20% to 30% of the width of the first runner blade.
Tanaka is also related to a steam turbine (see paragraph [0001]) with plurality of guide blades (N, figure 2) and plurality of runner blades (B, figure 1), as the claimed invention, and teaches that an interspace axial gap (d) can be determined from various aspects of the turbine such as blade shape and forces acting on the blade (see paragraph [0040], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interspace axial gap of Nomura to be 
Nomura, as modified by Haller and Tanaka, does not teach the interspace axial gap comprises between about 20% to 30% of the width of the first runner blade.
Regarding the claimed limitations “the interspace axial gap comprises between about 20% to 30% of the width of the first runner blade”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (optimizing of such a gap as taught by Tanaka), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura, as modified by Haller and Tanaka, such that the interspace axial gap comprises between about 20% to 30% of the width of the first runner blade because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Claims 8-9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,018,046 to Nomura et al. (Nomura) in view of US Patent Application Publication 2012/0183411 to Haller (Haller) as applied to claim 1 above, and further in view of Functional Recitation.
In Reference to Claim 8

However, Mach number is related to fluid flow but also related to flow around an airfoil as is conventionally known (see http://www.ase.uc.edu/class/AEEM456/Section_4_Notes.pdf, page 113-119, for instance). In this case the Mach ratio along the perimeter of each runner blade is a function of the perimeter or shape of that runner blade.
Therefore, regarding the claimed functional limitation of “wherein the plurality of runner blades comprises a Mach ratio along a perimeter of each runner blade of about 1.05 to about 1.3”, it has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. In this case, the profile of the runner blade of Nomura, as modified by Haller, has substantially identical structure as the claimed invention in teaching all the structural limitations of claim 1, and thus the functional limitation of claim 8 is rejected as prima facie obvious as functioning base on the structure.
In Reference to Claim 9
Nomura, as modified by Haller, discloses the control stage of claim 8, except, wherein the Mach ratio along the perimeter of each runner blade is about 1.18.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. In this case, the profile of the runner blade of Nomura, as modified by Haller, has substantially identical structure as the claimed invention in teaching all the structural limitations of claim 1, and thus the functional limitation of claim 9 is also rejected as prima facie obvious as functioning base on the structure.
In Reference to Claim 19
Nomura, as modified by Haller, discloses the control stage of claim 16, except, wherein the plurality of runner blades comprises a Mach ratio along a perimeter of each runner blade of about 1.05 to about 1.3.
However, Mach number is related to fluid flow but also related to flow around an airfoil as is conventionally known (see http://www.ase.uc.edu/class/AEEM456/Section_4_Notes.pdf, page 113-119, for instance). In this case the Mach ratio along the perimeter of each runner blade is a function of the perimeter or shape of that runner blade.
Therefore, regarding the claimed functional limitation of “wherein the plurality of runner blades comprises a Mach ratio along a perimeter of each runner blade of about 1.05 to about 1.3”, it has also been held that, “Where the claimed and prior art products In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. In this case, the profile of the runner blade of Nomura, as modified by Haller, has substantially identical structure as the claimed invention in teaching all the structural limitations of claim 16, and thus the functional limitation of claim 19 is rejected as prima facie obvious as functioning base on the structure.

Claims 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,018,046 to Nomura et al. (Nomura) in view of US Patent Application Publication 2012/0183411 to Haller (Haller) as applied to claim 11 above, and further in view of US Patent Application Publication 2016/0201468 to Krishnan et al. (Krishnan).
In Reference to Claim 12
Nomura, as modified by Haller, discloses the control stage of claim 1, except, wherein the tip comprises a tip lean.
Krishnan is also related to a steam turbine (see paragraph [0002]) with plurality of guide blades (110, figure 2) and plurality of runner blades (125, figure 2), as the claimed invention, and teaches a tip of an airfoil (200) comprising a tip lean (280).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the runner blade of Nomura to have a tip lean as taught by Krishnan and as applicable to runner blades as well as 
In Reference to Claim 13
Nomura, as modified by Haller, and Krishnan, discloses the control stage of claim 12, wherein the tip lean (200) comprises about 20 degrees to about 30 degrees (28 degrees, see paragraph [0041] of Krishnan, as falling within the claimed range).
In Reference to Claim 20
Nomura, as modified by Haller, discloses the control stage of claim 16, except, wherein each of the plurality of runner blades comprises a tip with a tip lean of about 20 degrees to about 30 degrees.
Krishnan is also related to a steam turbine (see paragraph [0002]) with plurality of guide blades (110, figure 2) and plurality of runner blades (125, figure 2), as the claimed invention, and teaches a tip of an airfoil (200) comprising a tip lean (280) of about 20 degrees to about 30 degrees (28 degrees, see paragraph [0041] of Krishnan, as falling within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the runner blade of Nomura to have a tip lean as taught by Krishnan and as applicable to runner blades as well as guide blades, so as to minimize secondary flow losses of the runner blade of Nomura (see paragraph [0006] and [0030] of Krishnan).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,018,046 to Nomura et al. (Nomura) in view of US Patent .
In Reference to Claim 14
Nomura, as modified by Haller, and Krishnan, discloses the control stage of claim 12, except explicitly, wherein the tip lean comprises about 25 degrees.
However, Krishnan further teaches that the tip lean (280) may fall within the range of 8-35 degrees (see paragraph [0008]).
Regarding the claimed limitations “wherein the tip lean comprises about 25 degrees”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (optimizing of the tip lean as taught by Krishnan), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomura, as modified by Haller, as modified by Haller, and Krishnan, such that the tip lean comprises about 25 degrees because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,018,046 to Nomura et al. (Nomura) in view of US Patent Application Publication 2012/0183411 to Haller (Haller) as applied to claim 1 US Patent Application Publication 2016/0215635 to Lord et al. (Lord).
In Reference to Claim 15
Nomura, as modified by Haller, discloses the control stage of claim 1, except, further comprising a partial arc admission configuration.
Lord is also related to a steam turbine (10) and fluid inlet to the turbine (see abstract), as the claimed invention, and teaches a control stage further comprising a partial arc admission configuration (see paragraph [0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control stage of Nomura to have a partial arc admission configuration as taught by Lord, so as to improve the overall performance of the turbine (see paragraph [0003] of Lord).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show pitch and width dimensions of steam turbine runner blades, tip leaning or turbine airfoils, and general shaping of turbine airfoils.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745     

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747